           Case 2:91-cr-00677-SVW Document 83 Filed 08/23/21 Page 1 of 1 Page ID #:474

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                               CRIMINAL MINUTES - GENERAL




 Case No.         2:91-cr-00677-SVW                                                               Date    August 23, 2021


 Present: The Honorable        STEPHEN V. WILSON, U.S. DISTRICT JUDGE

 Interpreter

                Paul M. Cruz                               N/A                                               N/A
                Deputy Clerk                 Court Reporter/Recorder, Tape No.                     Assistant U.S. Attorney



                U.S.A. v. Defendant(s):            Present Cust. Bond            Attorneys for Defendants:         Present App. Ret.

Ronald David Edwards                                                       N/A



                    IN CHAMBERS ORDER RE: MOTION for Early Termination of Probation Filed by Defendant Ronald David
 Proceedings:       Edwards [77]


         The motion for early termination of probation is DENIED for the reasons stated in the Government's opposition.




                                                                                                                   :

                                                                       Initials of Deputy Clerk                PMC
cc: USPO

CR-11 (09/98)                                      CRIMINAL MINUTES - GENERAL                                                Page 1 of 1
